Appeal by the infant children of a deceased employee from a decision of the Workmen’s Compensation Board denying a claim for death benefits on the ground that the accident did not arise out of and in the course of deceased’s employment. The deceased was employed as a handy man by the employer who was engaged in the business of repairing and selling *879scales. While on some occasions the deceased was employed outside of the premises of the employer in connection with delivering scales or repairing and adjusting scales, on the day of the accident deceased was employed upon the premises of the employer cleaning and repairing scales. In the absence of the employer deceased left the employer’s premises to go across the street for a package of cigarettes for his own use. On reerossing the street he was struck by a motor vehicle and his death resulted therefrom. He left the employer’s premises upon a personal mission unconnected with his employment. A factual question is presented and there is ample evidence to sustain the finding of the board that the accident did not arise out of and in the course of deceased’s employment. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.